Citation Nr: 0830951	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO. 04-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2001 for the grant of service connection for mastectomy, left 
breast, with painful scar.


REPRESENTATION

Appellant represented by:	Jacob P. Welsh, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to August 
1962.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
simple mastectomy left breast and assigned a 30 percent 
disability rating; and for painful scar left breast, with a 
10 percent disability rating, both effective from September 
27, 2001. 

The veteran appealed the effective date of the award of 
service connection. For purpose of clarity the claim has been 
considered as a single issue of entitlement to an earlier 
effective date for the grant of service connection for 
mastectomy, left breast, with painful scar. In June 2005, the 
veteran testified during a hearing before RO personnel. 

The Board previously remanded this case in February 2007. 
Later that month,     the veteran changed his designated 
representative in this matter from that of the New York State 
Division of Veterans' Affairs to a private attorney.

The Board again remanded the appeal in April 2008 in order to 
schedule a videoconference hearing. This hearing was held in 
August 2008 before the undersigned Veterans Law Judge. A 
transcript of the proceeding is on file.         

During the hearing, the veteran raised the issue of whether 
there was clear and unmistakable error (CUE) in a July 1974 
RO rating decision which denied an increased rating for 
hypertensive cardiovascular disease, to the extent it did not 
recognize post-operative left mastectomy as a service-
connected disability, or for purpose of awarding a temporary 
total rating for convalescence from this procedure. This 
matter is not presently before the Board for appellate 
review. Rather, the claim IS REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.	The RO rating decision on appeal granted service 
connection for a left mastectomy, with painful scar, 
secondary to hypertensive vascular disease, effective from 
September 27, 2001 based on the date of receipt of 
correspondence from the veteran requesting entitlement to 
that benefit.

2.	There is no pending unadjudicated formal or informal 
claim for service connection for this benefit dated from 
prior to September 27, 2001. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 27, 
2001 for the grant of service connection for mastectomy, left 
breast, with painful scar, are not met. 38 U.S.C.A. §§ 5103A, 
5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p), 
3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2007), prescribes several requirements regarding VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)  must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions   are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In addition, the relevant notice information must have been 
timely sent. The Court    in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

The veteran is appealing the initial effective date assigned 
following the RO's October 2003 rating decision which granted 
service connection for mastectomy, left breast, with painful 
scar. Generally, where a claim for service connection has 
been substantiated and an initial rating and effective date 
assigned, the filing of a notice of disagreement (NOD) with 
the RO's decision as to the assigned effective date does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here, the veteran was apprised of the 
requirements of the VCAA through January 2002 correspondence 
as to his then-pending claim for service connection. As a 
result, VCAA-compliant notice on the issue of an earlier 
effective date after service connection was established was 
not required. 

The veteran has been provided a February 2007 notice letter 
explaining what evidence would substantiate his claim. The 
April 2004 Statement of the Case (SOC) and May 2006 
Supplemental SOC (SSOC) cited to the applicable rating 
criteria. These letters also explained the joint obligation 
between VA and the veteran to obtain pertinent evidence and 
information, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining further 
available VA outpatient treatment records. In support of his 
claim, he has provided several personal statements, including 
a February 2008 notarized affidavit. The veteran has also 
provided testimony during a June 2005 hearing before RO 
personnel, and an August 2008 videoconference hearing before 
the undersigned VLJ. As such, the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran. 


In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).   
The general rule with regard to a grant of compensation 
benefits based on an original claim is that the effective 
date for such an award will be the date the claim was 
received or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400 (2007). There are no provisions for an award of 
secondary service connection. The applicable law further 
states that unless specifically provided, an effective date 
is to be assigned on the basis of the facts found. 38 C.F.R. 
§ 3.400(a).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992). Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. 38 C.F.R. § 
3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations require a 
claimant to have an intent to file a claim for VA benefits); 
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) 
(noting that even an informal claim for benefits must be in 
writing). 

However, the mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for a benefit. 
Brannon, 12 Vet. App. at 35 ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [appellant] to seek secondary service connection for the 
psychiatric condition . . . . While the Board must interpret 
the appellant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
appellant"). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum. 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004). If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date. Id. at 200. 

An award of service connection is available for any current 
disability that is the result of a disease contracted or an 
injury sustained while on active duty service.    38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  
 
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability. 38 C.F.R. § 
3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995).

The current assigned effective date of September 27, 2001 for 
the grant of service connection for mastectomy, left breast, 
with painful scar, is based on the date of receipt of 
correspondence from the veteran claiming entitlement to this 
benefit.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran argues that the May 1974 VA surgical report of 
the simple left mastectomy procedure, and VA outpatient 
records over the ensuing months that appeared to link 
gynecomastia to medication taken for service-connected 
hypertensive vascular disease, presented an informal claim 
under 3.157(b) for compensation benefits for the mastectomy 
as secondary to hypertension. The veteran contends that this 
was a pending unadjudicated claim providing a basis for 
assigning an earlier effective date. 

The veteran also argues that he filed a May 1974 application 
with the RO for "lost wages" from temporary inability to 
work caused when hypertension complicated his recovery from 
the left mastectomy procedure. While a July 1974 decision by 
the RO denied an increased rating for hypertensive 
cardiovascular disease, including a temporary total rating 
for convalescence, the veteran argues that the May 1974 
correspondence when considered with other favorable medical 
evidence also raised a claim for service connection for the 
mastectomy. 

The veteran also contends that he sought the advice of a 
veteran's benefit advocate in 1974 whom he recalled was 
employed by VA, and that this individual gave him erroneous 
advice and did not encourage him to file a formal benefits 
application for service connection for the left mastectomy. 
He states that he was never provided with a formal 
application form until during a 2001 consultation with 
another VA employee.

Considering the first argument raised, the provisions of 38 
C.F.R. § 3.157(b) are applicable to an increased rating claim 
- i.e., when an informal claim is submitted for an already 
service-connected disability, or for a petition to reopen a 
previously denied claim for benefits. The regulation 
specifies that certain medical records, including VA 
examination reports, or hospitalization or outpatient reports 
will denote such an informal claim, as will pertinent private 
medical records or competent, lay evidence. See 38 C.F.R. § 
3.157(b). 

The present case concerns the effective date for an original 
award of service connection and is not contemplated within 
the above regulation. The identified VA outpatient and 
hospitalization records were arguably a claim for increase 
for hypertensive vascular disease which the RO adjudicated in 
July 1974. In comparison, the claim for service connection 
for left mastectomy due to hypertensive vascular disease is a 
distinct claim requiring adjudication of the issue of 
secondary service connection, and is not part and parcel of a 
claim for increase for the underlying service-connected 
disability. See e.g., Ross v. Peake, 21 Vet. App. 528, 533 
(2008) ("an award of 'increased compensation' within the 
meaning of section 5110(b)(2) does not encompass an award of 
secondary service connection because, by definition, 
secondary service connection requires the incurrence of an 
additional disability"). 

The Board has also reviewed the record to determine whether 
there is any additional basis to find an earlier pending 
unadjudicated claim for service connection, including taking 
into account the veteran's May 23, 1974 application for VA 
benefits. The veteran's statement notes he had been 
hospitalized for surgery for a nonservice-connected disorder 
(presumably the left mastectomy earlier than month), but that 
"service-connected hypertension was a factor and prevented 
my quick recovery." The recovery was expected to last 
several weeks during which he would be unable to work. The 
statement continued that an attending physician had said the 
excessive bleeding following surgery was because of the 
hypertension. He then requested "reconsideration of my 
service connection claim on the basis that I will be unable 
to return to work for some time." 

In response to the veteran's application, the RO issued a 
July 1974 rating decision denying an increased rating for 
hypertensive heart disease beyond the existing 30 percent 
level, based upon review of all evidence of record including 
the hospitalization from May 12, 1974 to May 21, 1974. The 
decision included consideration of a temporary total rating 
under paragraph 30 for convalescence after surgery for a 
simple left mastectomy. 

The RO informed the veteran of this decision by 
correspondence dated July 23, 1974. As he did not file a 
timely notice of disagreement (NOD) with this decision,          
it became final and binding on the merits. 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a). 

The July 1974 decision was limited in scope to an increased 
rating for hypertensive vascular disease and did not 
expressly decide the issue of service connection for left 
mastectomy secondary to that disorder. Based on the RO's 
statement of the issue denied, the decision also does not 
provide an implicit denial of secondary service connection. 
See Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) (where 
final RO decision expressly denied an unrelated matter, and 
did not address the contested claim in any respect that would 
have given the appellant notice that it was denying such a 
claim, the RO decision cannot be said to be final on that 
claim). 

After reviewing the claimant's May 1974 correspondence and 
the supporting evidence of record, the Board finds no basis 
to conclude that this constituted a claim for secondary 
service connection. The benefit requested was an increased 
rating for hypertensive vascular disease and arguably a 
temporary total rating for surgical convalescence due to 
symptoms for which hypertension had some role. There was no 
suggestion that a service-connected disability was the 
original reason for having undergone the surgery so as to 
determine there to exist a claim for secondary service 
connection. The possible temporary exacerbation of surgical 
recovery aside the statement also did not suggest, nor has it 
since been claimed that hypertension chronically aggravated a 
nonservice-connected disability. 38 C.F.R. § 3.310(b). 

There are conflicting assessments of record from VA treating 
physicians between May and June 1974, one of whom believed 
that hypertension medication may have contributed to the 
initial left gynecomastia, although significantly a 
definitive opinion on causation was not set forth until a 
September 2003 VA physician's review. In any event, without 
either a formal or informal claim pending at any point before 
September 27, 2001, an earlier effective date cannot be 
assigned under the applicable regulation as discussed above. 

The veteran has also raised the point that he was erroneously 
informed by a VA employee in 1974 as to the extent of 
benefits available, and that he should have been provided a 
formal application to request service connection for his left 
mastectomy at that time. He was later encouraged to file such 
application in 2001 by another VA benefits advocate. As to 
the information obtained in 1974, the Court has held that a 
VA decision involving denial of benefits is not subject to 
equitable estoppel on the basis of faulty or incomplete 
advice on the part of VA employees.  
See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).

On the basis of the above, the current effective date of 
September 27, 2001 represents the earliest such date that is 
available under the law. While the Board is sympathetic to 
the veteran's allegations in this matter, the law and 
regulations governing the assignment of effective dates are 
binding as to the outcome of this claim. 38 U.S.C.A. § 
7104(c). The preponderance of the competent evidence in this 
case is against the claim for an earlier effective date. 
Under these circumstances,        the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.       
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date earlier than September 27, 2001 for the 
grant of service connection for mastectomy, left breast, with 
painful scar, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


